DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4, 9, 11-12, 19-21, are objected to because of the following informalities: 
“wherein selecting the first latency duration” in line 6 of claim 2 needs to be replaced with “wherein selecting, by the PMU, the first latency duration” for clarity and consistency;
“and the first plurality of idle signals” in lines 7-8 of claim 2 needs to be replaced with “and in response to receiving the first plurality of idle signals” for clarity and consistency;
“after the transitioning of the first shared resource” in line 3 of claim 3 needs to be replaced with “after the transitioning by the PMU of the first shared resource from the active state to the first idle state” for clarity and consistency;
“in response to receiving the active signal” in line 6 of claim 3 needs to be replaced with “in response to the PMU receiving the active signal” for clarity and consistency;
“in response to receiving the active signal” in line 7 of claim 9 needs to be replaced with “in response to the PMU receiving the active signal” for clarity and 
“and the first plurality of idle signals” in lines 8-9 of claim 11 needs to be replaced with “and in response to receiving the first plurality of idle signals” for clarity and consistency;
 “after the transitioning of the first shared resource” in lines 2-3 of claim 12 needs to be replaced with “after the transitioning of the first shared resource from the active state to the first idle state” for clarity and consistency;
“and the first plurality of idle signals” in lines 8-9 of claim 19 needs to be replaced with “and in response to receiving the first plurality of idle signals” for clarity and consistency;
“after the transitioning of the first shared resource” in lines 3-4 of claim 20 needs to be replaced with “after the transitioning of the first shared resource from the active state to the first idle state” for clarity and consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 11, 14-15, 17, 19, 22-23, 25, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 
Claim 2 recites “The method of claim 1, wherein receiving the signaling indicative of the first plurality of latency durations further comprises receiving, by the PMU from each of the first plurality of clients and the first shared resource, a first plurality of idle signals” in lines 1-3.  It is not clear how receiving the signaling indicative of the first plurality of latency durations can further comprise receiving, by the PMU from each of the first plurality of clients and the first shared resource, a first plurality of idle signals.  Note that claim 1 requires receiving the signaling indicative of the first plurality of latency durations from a first plurality of clients and suggests receiving no signaling indicative of the first plurality of latency durations from the first shared resource.  Note further that it is not clear how signaling indicative of latency durations can comprise idle signals.  The examiner believes that claim 11 generally corresponds to claim 2, and that the subject matter claimed in lines 1-3 of claim 2 needs to be amended to correspond to claim 11 to make sense.  Clarification and/or explanation are/is required.  
Claim 2 recites “wherein each of the first plurality of idle signals correspond to one of the first plurality of clients and the first shared resource” in lines 4-5.  The recitation suggests an interpretation in which an idle signal of a client corresponds to the first shared resource, and an interpretation in which an idle signal of the first shared resource corresponds to a client.  The specification discloses an idle signal received by the PMU via 304a being an idle signal corresponding to a client and an idle signal received by the PMU via 304b being an idle signal corresponding to the shared resource. Clarification and/or explanation are/is required. 
Claim 5 recites “each of the plurality of idle states correspond to one or more of a 
Claim 11 recites “wherein each of the first plurality of idle signals correspond to one of the first plurality of clients and the first shared resource” in lines 5-6.  The recitation suggests an interpretation in which an idle signal of a client corresponds to the first shared resource, and an interpretation in which an idle signal of the first shared resource corresponds to a client.  The specification discloses an idle signal received by the PMU via 304a being an idle signal corresponding to a client and an idle signal received by the PMU via 304b being an idle signal corresponding to the shared resource. Clarification and/or explanation are/is required. 
Claim 14 recites “each of the plurality of idle states correspond to one or more of a power off state of the first shared resource, or a power off state of a clock source of the first shared resource” in lines 1-3.  There are at least three interpretations: each idle state corresponding to more than one power off state of the first shared resource, and each idle state corresponding to more than one power off state of a clock source of the first shared resource, and each idle state corresponding to a power off state of the first shared resource and a power off state of a clock source of the first shared resource.  It 
Claim 17 recites “the shortest latency duration” in line 9.  There is insufficient antecedent basis for the recitation in the claim.  Note also that claim 8, which generally corresponds to claim 17 recites “a second shortest latency duration”. 
Claim 19 recites “The non-transitory computer-readable storage medium of claim 18, wherein receiving the signaling indicative of the first plurality of latency durations further comprises receiving, from each of the first plurality of clients and the first shared resource, a first plurality of idle signals” in lines 1-4.  It is not clear how receiving the signaling indicative of the first plurality of latency durations can further comprise receiving, from each of the first plurality of clients and the first shared resource, a first plurality of idle signals.  Note that claim 18 requires receiving the signaling indicative of the first plurality of latency durations from a first plurality of clients and suggests receiving no signaling indicative of the first plurality of latency durations from the first shared resource.  Note further that it is not clear how signaling indicative of latency durations can comprise idle signals.  The examiner believes that claim 11 generally corresponds to claim 19, and that the subject matter claimed in lines 1-3 of claim 19 needs to be amended to correspond to claim 11 to make sense.  Clarification and/or explanation are/is required.  
Claim 19 recites “wherein each of the first plurality of idle signals correspond to one of the first plurality of clients and the first shared resource” in lines 5-6.  The recitation suggests an interpretation in which an idle signal of a client corresponds to the first shared resource, and an interpretation in which an idle signal of the first shared 
Claim 22 recites “each of the plurality of idle states correspond to one or more of a power off state of the first shared resource, or a power off state of a clock source of the first shared resource” in lines 2-4.  There are at least three interpretations: each idle state corresponding to more than one power off state of the first shared resource, and each idle state corresponding to more than one power off state of a clock source of the first shared resource, and each idle state corresponding to a power off state of the first shared resource and a power off state of a clock source of the first shared resource.  It is therefore not clear what applicant intends to claim with the recitation.  Clarification and/or explanation are/is required. 
Claim 25 recites “the shortest latency duration” in line 10.  There is insufficient antecedent basis for the recitation in the claim.  Note also that claim 8, which generally corresponds to claim 17 recites “a second shortest latency duration”. 
Claim 27 recites “wherein the means for receiving the signaling indicative of the first plurality of latency durations further comprises a means for receiving, from each of the first plurality of clients and the first shared resource, a first plurality of idle signals” in lines 1-4.  It is not clear how the means for receiving the signaling indicative of the first plurality of latency durations can further comprise a means for receiving, from each of the first plurality of clients and the first shared resource, a first plurality of idle signals.  Note that claim 26 requires means for receiving the signaling indicative of the first plurality of latency durations from a first plurality of clients and suggests receiving no signaling indicative of the first plurality of latency durations from the first shared resource.  Note further that it is not clear how a means for signaling indicative of latency durations can comprise a means for receiving idle signals.  The examiner believes that claim 11 generally corresponds to claim 27, and that the subject matter claimed in lines 1-4 of claim 27 needs to be amended to correspond to claim 11 to make sense.  Clarification and/or explanation are/is required.  
 Claim 27 recites “wherein each of the first plurality of idle signals correspond to one of the first plurality of clients and the first shared resource” in lines 5-6.  The recitation suggests an interpretation in which an idle signal of a client corresponds to the first shared resource, and an interpretation in which an idle signal of the first shared resource corresponds to a client.  The specification discloses an idle signal received by the PMU via 304a being an idle signal corresponding to a client and an idle signal received by the PMU via 304b being an idle signal corresponding to the shared resource. Clarification and/or explanation are/is required. 
Claim 27 recites “wherein selecting the first latency duration is performed in response to receiving the signaling indicative of the first plurality of latency durations and the first plurality of idle signals” in lines 7-9.  There is insufficient antecedent basis for the recitation in the claim.
Claim 28 recites “after the transitioning of the first shared resource” in line 3.  There is insufficient antecedent basis for the recitation in the claim.
Claim 29 recites “each of the plurality of idle states correspond to one or more of a power off state of the first shared resource, or a power off state of a clock source of the first shared resource” in lines 1-3.  There are at least three interpretations: each idle state corresponding to more than one power off state of the first shared resource, and each idle state corresponding to more than one power off state of a clock source of the first shared resource, and each idle state corresponding to a power off state of the first shared resource and a power off state of a clock source of the first shared resource.  It is therefore not clear what applicant intends to claim with the recitation.  Clarification and/or explanation are/is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 26 recites “means for receiving signaling indicative of a first plurality of latency durations from a first plurality of clients”.  This “means for receiving” is interpreted as corresponding a plurality of FAL_tol connected to respective 306a of PMU 118 of FIG. 3;
Claim 26 recites “means for selecting a first latency duration from the first plurality of latency durations”.  This “means for selecting” is interpreted as corresponding to the processor of the PMU ([0007]);
Claim 26 recites “means for determining a first idle state of a plurality of idle states”.  This “means for determining” is interpreted as corresponding to the processor of the PMU ([0007]);
Claim 26 recites “means for transitioning the first shared resource from an active state to the first idle state”.  This “means for transitioning” is interpreted as corresponding to the processor of the PMU ([0007]);
Claim 27 recites “means for receiving, from each of the first plurality of clients and the first shared resource, a first plurality of idle signals”. This “means for receiving” is interpreted as corresponding to a plurality of qActive connected to respective 304a from the first plurality of clients 302 and one qActive connected to 304b from first shared resource 110 of PMU of FIG. 3; 
Claim 28 recites “means for receiving an active signal from one or more of the first plurality of clients after the transitioning of the first shared resource”.  This “means for receiving” is interpreted as corresponding to a plurality of qActive connected to respective 304a from the first plurality of clients 302 of PMU of FIG. 3; 
Claim 28 recites “means for transitioning the first shared resource from the first idle state to the active state in response to receiving the active signal”.  This “means for transitioning” is interpreted as corresponding to the processor of the PMU ([0007]; [0046]).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
wherein each of the first plurality of clients is configured to utilize a first shared resource for communication of data in claim 1; 
wherein each of the first plurality of clients is configured to utilize a first shared resource for communication of data in claim 10;
wherein each of the first plurality of clients is configured to utilize a first shared resource for communication of data in claim 18;
wherein each of the first plurality of clients is configured to utilize a first shared resource for communication of data in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification discloses the first plurality of clients including processors (102, 104, 106 of FIG. 1), modules (112, 114, 116 of FIG. 1), and/or applications running thereon ([0024], [0037]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 7-8, 10, 13, 16, 18, 24, 26, 30 are allowed.  Note that claims 4 and 21 are objected because they depend respectively on objected claims 3 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: February 11, 2022